DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on February 9, 2021, in which claims 1-20 were canceled and claims 21-40 are added for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 21 and 31 recite a device, system and method, and therefore, are machine and process respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 21 and 31, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper.
Specifically, the limitations of claim 21 are directed to (1) record a first inmate audio communication (collecting and manipulating information for evaluation and judgement), (2) retrieve the recorded first inmate audio communication from the communication database (collecting and manipulating information for evaluation and judgement); (3) transcribe the 
Furthermore, the limitations of claim 31 are directed to (1) recording a first inmate audio communication (collecting and manipulating information for evaluation and judgement), (2) retrieving the recorded first inmate audio communication from the communication database for analysis (collecting and manipulating information for evaluation and judgement); (3) transcript the retrieved first inmate audio communication into a transcript using speech recognition processing (analyzing information using evaluation, judgement, observation, and/or opinion); (4) reviewing the transcript for anomalies (analyzing information using observation, evaluation and judgement and/or opinion), (5) generate a list of anomalies for the transcript; and generate a link for each of the anomalies in the list of anomalies (displaying certain results of the collection and analyzing information).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such an analysis subsystem, configured to and a recorder configured to, then it falls within the “mental processes” grouping of abstract ideas. Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “analysis subsystem and a recorder configure to”. Such a analysis subsystem and a recorder are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on 
Under Prong 2, the claims recite additional element “a communication database that stores the recorded first inmate audio communication”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a recorder and analysis subsystem configure to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.

The independent claim 21 is discussed above having similar limitations as in claim 31. Although literally invoking the system and method of claims 21 and 31 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 21. As such, claims 21 and 31 are directed to abstract idea.
Accordingly, claims 21, and 31 are being directed to patent-ineligible subject matter, as well as independent claims 22-30 and 21-40 with commensurate limitations.

Claim 22 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim
22 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the analysis subsystem is further configured to identify a starting point and an ending point associated with each of the anomalies within the transcript ", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



23 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " label each of the anomalies in the transcript based on the identified starting point and ending point", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 24 is dependent on claim 23 and includes all the limitations of claim 23. Therefore, claim
24 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the link is a hyperlink that accesses the transcript in which the anomaly was detected", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 25 is dependent on claim 24 and includes all the limitations of claim 24. Therefore, claim
25 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " navigates to the starting point within the transcript ", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


26 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the anomalies include any of a plurality of predefined events ", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 27 is dependent on claim 26 and includes all the limitations of claim 26. Therefore, claim
27 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the predefined events include a slang term", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 28 is dependent on claim 26 and includes all the limitations of claim 26. Therefore, claim
28 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " compare words identified in the transcript to a database of prohibited words", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




29 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the analysis subsystem is further configured to perform topic detection on the transcript to detect one or more topics of conversation included within the first inmate audio communication", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 30 is dependent on claim 29 and includes all the limitations of claim 29. Therefore, claim
30 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " compare the detected one or more topics of conversation to a database of pre-defined anomaly topics; and identify an anomaly based on the comparing", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 32 is dependent on claim 31 and includes all the limitations of claim 31. Therefore, claim
32 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the analysis subsystem is further configured to identify a starting point and an ending point associated with each of the anomalies within the transcript ", which elaborates in the abstract idea of a human analyzing, or judging 

Claim 33 is dependent on claim 32 and includes all the limitations of claim 32. Therefore, claim
33 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " label each of the anomalies in the transcript based on the identified starting point and ending point", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 34 is dependent on claim 33 and includes all the limitations of claim 33. Therefore, claim
34 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the link is a hyperlink that accesses the transcript in which the anomaly was detected", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 35 is dependent on claim 34 and includes all the limitations of claim 34. Therefore, claim
35 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " navigates to the starting point within the transcript ", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, 

Claim 36 is dependent on claim 31 and includes all the limitations of claim 31. Therefore, claim
36 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the anomalies include any of a plurality of predefined events ", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 37 is dependent on claim 36 and includes all the limitations of claim 36. Therefore, claim
37 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the predefined events include a slang term", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 38 is dependent on claim 36 and includes all the limitations of claim 36. Therefore, claim
38 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " compare words identified in the transcript to a database of prohibited words", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

39 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the analysis subsystem is further configured to perform topic detection on the transcript to detect one or more topics of conversation included within the first inmate audio communication", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 40 is dependent on claim 39 and includes all the limitations of claim 39. Therefore, claim
40 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " compare the detected one or more topics of conversation to a database of pre-defined anomaly topics; and identify an anomaly based on the comparing", which elaborates in the abstract idea of a human analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gongawave US 2016/0191484 in view of Grajski et al.  (hereinafter “Grajski”) 7,236,932.

recording a first inmate audio communication (see [0028], facilitating communication between an inmates and an outsiders or visitors);
storing the recorded first inmate audio communication in a communication database (see [0029], storing the communication between an inmates and an outsiders or visitors on the database server);
retrieving the recorded first inmate audio communication from the communication database for analysis (see [0030], accessing identities information to authenticate inmates or outsiders);
generate a list of anomalies for the transcript (see [0101], compare contacts against state and federal warrant lists to determine whether a contact has a warrant out for his or her arrest, and also compare the contacts with a list of individuals connected to an inmate's confinement and flag the contacts that match); and
generate a link for each of the anomalies in the list of anomalies (see [0101], the contacts with a list of individuals connected to an inmate's confinement and flag the contacts that match).
However, does not disclose the claimed “transcript the retrieved first inmate audio communication into a transcript using speech recognition processing”.
Meanwhile, Grajski disclose the claimed  reviewing the transcript for anomalies (see col.), analyzing the document to associate portions of the document with a plurality of confidence levels of transcription accuracy); and
transcribing documents generated by media conversion systems, wherein voice file is transferred to a speech to text media conversion system to automatically transcribe into a corresponding text file) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system Gongaware to generate transcribed communication data to correct user-specific errors in future reviews according to information in user database.

As to claim 32, Gongaware discloses the method of claim 31, further comprising identifying a starting point and an ending point associated with each of the anomalies within the transcript (see [0101], the contacts with a list of individuals connected to an inmate's confinement and flag the contacts that match).

As to claim 33, Gongaware discloses the method of claim 32, further comprising labeling each of the anomalies in the transcript based on the identified starting point and ending point (see [0109], audit module may begin recording information, such as a contact identifier of the contact, a time and date of the communication, length of time for the communication, and a recording of the communication).

As to claim 35, Gongaware discloses the method of claim 34, navigates to the starting point within the transcript (see [0109], audit module may begin recording information, such as a contact identifier of the contact, a time and date of the communication, length of time for the communication, and a recording of the communication).
.

Claims 24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Gongawave US 2016/0191484 in view of Grajski et al.  (hereinafter “Grajski”) 7,236,932 as applied to claims 21-23, 25, 31-33 and 35 above, and further in view of Larson et al., (hereinafter “Larson”) US 20120166924.
As to claims 24 and 34, the combination of Gongawave and Grajski discloses the invention as claimed, except for wherein the link is a hyperlink that accesses the transcript in which the anomaly was detected.
However, Larson discloses the method of claim 33, wherein the link is a hyperlink that accesses the transcript in which the anomaly was detected (see [0066], Clicking the hyperlink opens the transcript in the display pane).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Gongawave and Grajski to utilize a hyperlink that accesses the transcript in order to ensure efficient access and utilization of voluminous materials and information.





Claims 26-30 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over  Gongawave US 2016/0191484 in view of Grajski et al.  (hereinafter “Grajski”) 7,236,932 as applied to claims 21-23, 25, 31-33 and 35 above, and further in view of Rigazio et al., (hereinafter “Rigazio”) US 2005/0010411.
As to claims 26 and 36, the combination of Gongawave and Grajski discloses the invention as claimed, except for the claimed wherein the anomalies include any of a plurality of predefined events.
	Meanwhile, Rigazio discloses the method of claim 31, wherein the anomalies include any of a plurality of predefined events (see [0015]-[0018], detecting polite phrases, interruption, number of turns, expressing appreciation (multiple events)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combine system of Gongawave and Grajski to include any of a plurality of predefined events in order to efficiently and automatically generate a transcript by reliably recognizing speech of multiple speakers at a call center, thereby providing the transcript with rapid feedback to a call center quality management process.

As to claim 27 and 37, the combination of Gongawave, Grajski and Rigazio discloses the invention as claimed. In addition, Rigazio discloses the method of claim 36, wherein the predefined events include use of a slang term (see [0015]-[0020], identifying incorrectly recognized words and/or phrases during the conversation).




As to claim 29 and 39, the combination of Gongawave and Grajski discloses the invention as claimed, except for the claimed performing topic detection on the transcript to detect one or more topics of conversation included within the first inmate audio communication. 
However, Rigazio discloses the method of claim 31, further comprising performing topic detection on the transcript to detect one or more topics of conversation included within the first inmate audio communication (see [0015]-[0017], detecting polite phrases, interruption, number of turns, expressing appreciation (one or more events) and [0020] a predetermined topics).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combine system of Gongawave and Grajski to perform topic detection on the transcript to detect one or more topics of conversation included within the first inmate audio communication in order to efficiently and automatically generate a transcript by reliably recognizing speech of multiple speakers at a call center, thereby providing the transcript with rapid feedback to a call center quality management process.


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090030682 (involved in creating hyperlinks for all occurrences of a keyword in a transcript or for only the first occurrence of the keyword.)

US 20060179403 (involved in each word in index document is a hyperlink caption of a hyperlink that points to a particular verbal transcript portion in an object document).

US 20020124018 (involved in a word index pane contains a display of a hyperlink word index for all of the words occurring in a transcript, and preferably for all of the transcripts in a project)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 9, 2022